E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended (Dollars in thousands, except per share amounts) June 30, June 30, 2007 2006 2007 2006 Revenues: Rental and other property $ 96,707 $ 83,717 $ 188,861 $ 165,951 Management and other fees from affiliates 1,354 830 2,394 1,654 98,061 84,547 191,255 167,605 Expenses: Property operating, excluding real estate taxes 23,932 21,246 47,052 42,906 Real estate taxes 8,143 7,161 15,855 14,331 Depreciation and amortization 25,166 19,907 46,843 39,227 Interest 20,491 18,919 38,757 37,330 Amortization of deferred financing costs 678 497 1,355 1,192 General and administrative 6,008 4,980 12,104 9,879 Other expenses - 800 - 1,770 84,418 73,510 161,966 146,635 Earnings from operations 13,643 11,037 29,289 20,970 Interest and other income 2,865 648 5,047 3,042 Equity income (loss) co-investments 463 (374) 2,445 (816) Minority interests (5,069) (4,555) (10,376) (9,365) Income before discontinued operations and income tax provision 11,902 6,756 26,405 13,831 Income tax provision - (138) - (175) Income before discontinued operations 11,902 6,618 26,405 13,656 Income and gain from discontinued operations, net of minority interests 285 15,894 23,328 19,178 Net income 12,187 22,512 49,733 32,834 Dividends to preferred stockholders (2,310) (489) (4,553) (977) Net income available to common stockholders $ 9,877 $ 22,023 $ 45,180 $ 31,857 Net income per share - basic $ 0.40 $ 0.96 $ 1.89 $ 1.39 Net income per share - diluted $ 0.39 $ 0.95 $ 1.83 $ 1.38 See Company's 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Six Months Ended Selected Line Item Detail June 30, June 30, (Dollars in thousands) 2007 2006 2007 2006 Rental and other property Rental $ 91,304 $ 78,995 $ 178,180 $ 156,649 Other property 5,403 4,722 10,681 9,302 Rental and other property $ 96,707 $ 83,717 $ 188,861 $ 165,951 Management and other fees from affiliates Management $ 806 $ 816 $ 1,587 $ 1,640 Development and redevelopment 209 14 468 14 Promote interest from Fund I 339 - 339 - Management and other fees from affiliates $ 1,354 $ 830 $ 2,394 $ 1,654 General and administrative General and administrative $ 8,653 $ 7,406 $ 17,435 $ 14,438 Allocated to property operating expenses - administrative (1,520) (1,374) (2,914) (2,636) Capitalized to real estate (1,125) (1,052) (2,417) (1,923) Net general and administrative $ 6,008 $ 4,980 $ 12,104 $ 9,879 Interest and other income (1) Interest income $ 1,028 $ 256 $ 1,886 $ 570 Lease income, net 1,837 392 3,161 785 Gain from sale of marketable securities - - - 1,687 Interest and other income $ 2,865 $ 648 $ 5,047 $ 3,042 Equity income (loss) in co-investments Equity (loss) income in co-investments $ 159 $ (374) $ 94 $ (816) Gain on sale of co-investment activities, net 304 - 2,351 - Equity income (loss) in co-investments $ 463 $ (374) $ 2,445 $ (816) Minority interests Limited partners of Essex Portfolio, L.P. $ 1,123 $ 664 $ 2,503 $ 1,439 Perpetual preferred distributions 2,559 2,559 5,118 5,119 Series Z and Z-1 incentive units 198 151 396 302 Third party ownership interests 146 115 273 364 Down REIT limited partners' distributions 1,043 1,066 2,086 2,141 Minority interests $ 5,069 $ 4,555 $ 10,376 $ 9,365 (1) In the Q1 2007 supplement $0.9 million of lease income was misclassified as interest income.This was corrected by reclassifying the Q1 2007 amountto lease income, and therefore has no effect on the amounts presented for the three and six months ended June 30, 2007. See Company's 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Six Months Ended (Dollars in thousands, except share and per share amounts) June 30, June 30, 2007 2006 % Change 2007 2006 % Change Funds from operations Net income available to common stockholders $ 9,877 $ 22,023 $ 45,180 $ 31,857 Adjustments: Depreciation and amortization 25,166 20,675 46,884 40,766 Gains not included in FFO (1) (461) (8,800) (14,501) (11,862) Minority interests and co-investments (2) 1,915 3,254 4,321 5,306 Funds from operations $ 36,497 $ 37,152 $ 81,884 $ 66,067 FFO per share-diluted $ 1.32 $ 1.45 -8.5% $ 3.01 $ 2.58 16.8% Components of the change in FFO Non-recurring items: Fund I - promote interest (339) - (339) - Income generated from TRS activities, net of taxes and expenses (143) - (413) - Joint venture - promote interest and fees - (8,221) (10,068) (8,221) Net gain on sale of marketable securities - - - (717) Impairment of property - 800 - 800 Funds from operations excluding non-recurring items 36,015 29,731 71,064 57,929 FFO excluding non-recurring items per share-diluted $ 1.31 $ 1.16 12.8% $ 2.61 $ 2.26 15.6% Changes in recurring items: Same-property NOI $ 4,072 $ 8,782 Non-same property NOI 5,250 8,458 Management fees from joint ventures 185 401 Interest expense and amortization of deferred financing costs (1,753) (1,590) Other items, net (1,470) (2,916) $ 6,284 $ 13,135 Weighted average number of shares outstanding diluted (3) 27,592,976 25,697,237 27,192,463 25,628,728 (1) For Q2 2007, the amount includes gains from Fund I of $0.3 million and depreciation add back for Peregrine Point of $0.2 million. (2) For Q2 2007, the amount includes the following adjustments: (i) minority interest related to Operating Partnership units totaling $1.3 million, and (ii) depreciation add back for co-investments not recognized for GAAP totaling $0.6 million. (3) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) June 30, 2007 December 31, 2006 Real Estate: Land and land improvements $ 641,951 $ 560,880 Buildings and improvements 2,326,267 2,108,307 2,968,218 2,669,187 Less:accumulated depreciation (508,681) (465,015) 2,459,537 2,204,172 Real estate - held for sale, net - 41,221 Real estate under development 161,655 103,487 Investments 69,851 60,451 2,691,043 2,409,331 Cash and cash equivalents 23,954 23,610 Marketable securities 3,815 - Other assets 61,696 40,036 Deferred charges, net 12,967 12,863 Total assets $ 2,793,475 $ 2,485,840 Mortgage notes payable $ 1,202,122 $ 1,060,704 Mortgage notes payable - held for sale - 32,850 Exchangeable bonds 225,000 225,000 Lines of credit 37,000 93,000 Other liabilities 82,809 77,852 Deferred gain 2,193 2,193 Total liabilities 1,549,124 1,491,599 Minority interests 251,965 236,120 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 904,876 686,937 Distributions in excess of accumulated earnings (97,500) (97,457) Accumulated other comprehensive income (loss) 14,096 (2,273) Total stockholders' equity 846,474 612,209 Total liabilities and stockholders' equity $ 2,793,475 $ 2,485,840 See Company's 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - June 30, 2007 (Dollars in thousands) Percentage of Weighted Weighted Total Balance Average Average Maturity Debt Outstanding Interest Rate In Years Mortgage notes payable Fixed rate - secured 69% $ 1,006,601 6.3% 5.4 Tax exempt variable (1) 13% 195,521 4.9% 23.6 Total mortgage notes payable 82% 1,202,122 6.1% 8.3 Exchangeable bonds (2) 15% 225,000 3.6% Line of credit - secured (3) 3% 37,000 5.8% Total debt 100% $ 1,464,122 5.8% Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2007 $ 14,177 5.8% 2008 112,653 6.8% 2009 24,222 6.9% 2010 155,820 8.1% 2011 154,372 6.4% Thereafter 965,878 5.2% Total $ 1,427,122 5.8% Capitalized interest for the six months ended June 30, 2007 was approximately $2.3 million. (1) Subject to interest rate protection agreements. (2) Exchangeable bonds total $225 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. (3) Secured line of credit commitment is $100 million and matures in January 2009.This line is secured by eight of Essex's apartment communities. The underlying interest rate is currently the Freddie Mac Reference Rate plus .55% to .59%. See Company's 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - June 30, 2007 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,464,122 Common stock and potentially dilutive securities Common stock outstanding 25,152 Limited partnership units (1) 2,487 Options-treasury method 235 Total common stock and potentially dilutive securities 27,874 shares Common stock price per share as of June 30, 2007 $ 116.30 Market value of common stock and potentially dilutive securities $ 3,241,746 Perpetual preferred units/stock $ 304,500 Total equity capitalization $ 3,546,246 Total market capitalization $ 5,010,368 Ratio of debt to total market capitalization 29.2% (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company's 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended June 30, 2007 and 2006 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change Revenues: Same-property revenue $ 46,027 $ 43,592 5.6% $ 14,862 $ 13,660 8.8% $ 13,944 $ 12,471 11.8% $ 2,686 $ 2,550 5.3% $ 77,519 $ 72,273 7.3% Non-same property revenue (2) 7,754 5,275 8,926 4,396 1,906 1,150 602 623 19,188 11,444 Total Revenues $ 53,781 $ 48,867 $ 23,788 $ 18,056 $ 15,850 $ 13,621 $ 3,288 $ 3,173 $ 96,707 $ 83,717 Property operating expenses: Same-property operating expenses $ 14,490 $ 14,078 2.9% $ 4,709 $ 4,346 8.4% $ 4,872 $ 4,542 7.3% $ 1,225 $ 1,156 6.0% $ 25,296 $ 24,122 4.9% Non-same property operating expenses (2) 2,345 1,545 3,558 1,477 565 445 311 818 6,779 4,285 Total property operating expenses $ 16,835 $ 15,623 $ 8,267 $ 5,823 $ 5,437 $ 4,987 $ 1,536 $ 1,974 $ 32,075 $ 28,407 Net operating income: Same-property net operating income $ 31,537 $ 29,514 6.9% $ 10,153 $ 9,314 9.0% $ 9,072 $ 7,929 14.4% $ 1,461 $ 1,394 4.8% $ 52,223 $ 48,151 8.5% Non-same property operating income (2) 5,409 3,730 5,368 2,919 1,341 705 291 (195) 12,409 7,159 Total net operating income $ 36,946 $ 33,244 $ 15,521 $ 12,233 $ 10,413 $ 8,634 $ 1,752 $ 1,199 $ 64,632 $ 55,310 Same-property operating margin 69% 68% 68% 68% 65% 64% 54% 55% 67% 67% Same-property turnover percentage 58% 54% 48% 52% 65% 63% 56% 57% 58% 56% Same-property concessions $ 225 $ 153 $ 47 $ 24 $ 13 $ 17 $ 13 $ 27 $ 298 $ 221 Average same-property concessions per turn (3) $ 144 $ 105 $ 116 $ 56 $ 19 $ 24 $ 79 $ 161 $ 105 $ 80 Net operating income percentage of total 57% 60% 24% 22% 16% 16% 3% 2% 100% 100% Loss to lease (4) $ 7,146 $ 6,454 $ 3,016 $ 492 $ 17,107 Loss to lease as a percentage of rental income 3.3% 6.6% 4.9% 5.8% 4.6% Reconciliation of apartment units at end of period Same-property apartment units 10,766 3,315 4,452 1,177 19,710 Consolidated Apartment Units 12,725 12,270 5,805 4,621 5,005 4,905 1,177 1,177 24,712 22,973 Joint Venture 480 312 2,101 2,005 515 515 - - 3,096 2,832 Under Development (5) 743 424 238 - 127 127 - - 1,108 551 Total apartment units at end of period 13,948 13,006 8,144 6,626 5,647 5,547 1,177 1,177 28,916 26,356 Percentage of total 48% 49% 28% 25% 20% 21% 4% 5% 100% 100% Average same-property financial occupancy 95.4% 96.1% 97.0% 98.2% 96.6% 97.6% 95.4% 96.6% 95.9% 96.8% (1) Includes four apartment communities in Portland, OR, one community in Houston, TX, and other rental properties including commercial properties.Included in second quarter 2007 is $0.5 million for the elimination of earthquake insurance expense paid to a wholly owned captive insurance company. (2) Includes properties which subsequent to April 1, 2006 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. (4) Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 395 of the units under development as of June 30, 2007. See Company's 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Six months ended June 30, 2007 and 2006 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change 2007 2006 % Change Revenues: Same-property revenue $ 91,828 $ 86,770 5.8% $ 29,233 $ 26,851 8.9% $ 27,449 $ 24,589 11.6% $ 5,325 $ 5,022 6.0% $ 153,835 $ 143,232 7.4% Non-same property revenue (2) 13,916 10,460 16,423 8,649 3,445 2,303 1,242 1,307 35,026 22,719 Total Revenues $ 105,744 $ 97,230 $ 45,656 $ 35,500 $ 30,894 $ 26,892 $ 6,567 $ 6,329 $ 188,861 $ 165,951 Property operating expenses: Same-property operating expenses $ 28,741 $ 28,012 2.6% $ 9,190 $ 8,734 5.2% $ 9,591 $ 9,114 5.2% $ 2,461 $ 2,302 6.9% $ 49,983 $ 48,162 3.8% Non-same property operating expenses (2) 4,186 3,129 6,304 3,006 949 887 1,485 2,053 12,924 9,075 Total property operating expenses $ 32,927 $ 31,141 $ 15,494 $ 11,740 $ 10,540 $ 10,001 $ 3,946 $ 4,355 $ 62,907 $ 57,237 Net operating income: Same-property net operating income $ 63,087 $ 58,758 7.4% $ 20,043 $ 18,117 10.6% $ 17,858 $ 15,475 15.4% $ 2,864 $ 2,720 5.3% $ 103,852 $ 95,070 9.2% Non-same property operating income (2) 9,730 7,331 10,119 5,643 2,496 1,416 (243) (746) 22,102 13,644 Total net operating income $ 72,817 $ 66,089 $ 30,162 $ 23,760 $ 20,354 $ 16,891 $ 2,621 $ 1,974 $ 125,954 $ 108,714 Same-property operating margin 69% 68% 69% 67% 65% 63% 54% 54% 68% 66% Same-property turnover percentage 52% 51% 49% 50% 58% 56% 53% 56% 53% 52% Same-property concessions $ 460 $ 261 $ 99 $ 54 $ 35 $ 74 $ 31 $ 55 $ 625 $ 444 Average same-property concessions per turn (3) $ 165 $ 94 $ 122 $ 64 $ 27 $ 60 $ 100 $ 167 $ 120 $ 86 Average same-property financial occupancy 95.6% 96.2% 96.2% 97.4% 96.2% 97.1% 95.2% 96.1% 95.8% 96.6% (1) Includes four apartment communities in Portland, OR, one community in Houston, TX, and other rental properties including commercial properties.Included in 2007 is $0.5 million for a property legal settlement, offset by the $1.0 million for the elimination of earthquake insurance expense paid to a wholly owned captive insurance company. (2) Includes properties which subsequent to January 1, 2006 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company's 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Same-Property Revenue by County - Quarters ended June 30, 2007, June 30, 2006 and March 31, 2007 (Dollars in thousands) Average Property Rental Rates Property Revenue Property Revenue June 30, June 30, June 30, June 30, March 31, Sequential Region Units 2007 2006 % Change 2007 2006 % Change 2007 % Change Southern California Ventura County 2,844 $ 1,394 $ 1,317 5.8% $ 11,977 $ 11,424 4.8% $ 11,851 1.1% Los Angeles County 2,754 1,672 1,568 6.6% 14,497 13,506 7.3% 14,475 0.2% Orange County 2,037 1,513 1,426 6.1% 9,318 8,907 4.6% 9,115 2.2% San Diego County 2,616 1,051 1,014 3.6% 8,307 7,999 3.9% 8,423 -1.4% Santa Barbara County 239 1,702 1,477 15.2% 1,238 1,075 15.2% 1,229 0.7% Riverside County 276 809 817 -1.0% 690 681 1.3% 708 -2.5% 10,766 1,396 1,319 5.8% 46,027 43,592 5.6% 45,801 0.5% Northern California San Francisco MSA 175 1,678 1,516 10.7% 876 806 8.7% 858 2.1% Santa Clara County 1,870 1,506 1,344 12.1% 8,584 7,736 11.0% 8,401 2.2% Alameda County 200 1,225 1,107 10.7% 740 699 5.9% 734 0.8% Contra Costa County 1,070 1,445 1,360 6.3% 4,662 4,419 5.5% 4,378 6.5% 3,315 1,479 1,344 10.0% 14,862 13,660 8.8% 14,371 3.4% Seattle Metro 4,452 994 881 12.8% 13,944 12,471 11.8% 13,505 3.2% Other real estate assets 1,177 742 690 7.5% 2,686 2,550 5.3% 2,639 1.8% Total Same-Property revenue 19,710 $ 1,280 $ 1,187 7.9% $ 77,519 $ 72,273 7.3% $ 76,316 1.6% See Company's 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Same-Property Revenue by County - Six months ended June 30, 2007 and 2006 (Dollars in thousands) Average Property Rental Rates Property Revenue Region Units YTD 2007 YTD 2006 % Change YTD 2007 YTD 2006 % Change Southern California Ventura County 2,844 $ 1,386 $ 1,308 6.0% $ 23,828 $ 22,726 4.8% Los Angeles County 2,754 1,665 1,556 7.0% 28,972 27,014 7.2% Orange County 2,037 1,504 1,412 6.5% 18,433 17,616 4.6% San Diego County 2,616 1,049 1,008 4.1% 16,730 15,961 4.8% Santa Barbara County 239 1,686 1,441 17.0% 2,467 2,088 18.2% Riverside County 276 812 809 0.4% 1,398 1,365 2.4% 10,766 1,390 1,309 6.2% 91,828 86,770 5.8% Northern California San Francisco MSA 175 1,657 1,500 10.5% 1,734 1,598 8.5% Santa Clara County 1,870 1,492 1,330 12.2% 16,985 15,176 11.9% Alameda County 200 1,213 1,099 10.4% 1,474 1,372 7.4% Contra Costa County 1,070 1,436 1,348 6.5% 9,040 8,705 3.8% 3,315 1,466 1,331 10.1% 29,233 26,851 8.9% Seattle Metro 4,452 981 868 13.0% 27,449 24,589 11.6% Other real estate assets 1,177 736 683 7.8% 5,325 5,022 6.0% Total Same-Property revenue 19,710 $ 1,271 $ 1,175 8.2% $ 153,835 $ 143,232 7.4% See Company's 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - June 30, 2007 (Dollars in millions) Estimated Units Total Incurred to Date Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location Northwest Gateway Los Angeles, CA 275 $40.1 $31.0 $71.1 Jan-06 Apr-08 Feb-08 Oct-08 100 Grand Oakland, CA 238 20.9 75.3 96.2 Dec-06 Dec-08 Dec-08 May-09 City Centre Moorpark, CA 200 6.8 45.0 51.8 Sep-07 Oct-09 Aug-09 Apr-10 Consolidated - Development Projects 713 67.8 151.3 219.1 Development Projects - Fund II Project Name Location Lake Union Seattle, WA 127 15.7 19.7 35.4 Aug-06 Apr-08 Mar-08 Jul-08 Studio Gateway Studio City, CA 149 23.6 37.0 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Topanga Canyon Chatsworth, CA 119 10.3 29.1 39.4 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 395 49.6 85.8 135.4 Total - Development Projects 1,108 117.4 237.1 354.5 Predevelopment Projects Project Name Location 4th and University (1) Berkeley, CA - Nov-07 Sep-09 Sep-09 Mar-10 Citiplace San Diego, CA - Feb-08 Nov-09 Nov-09 Mar-10 Broadway Heights (2) Seattle, WA - Apr-08 Jan-10 Jan-10 Nov-10 Hollywood Hollywood, CA - Jun-08 Jun-10 Jun-10 Dec-10 Tasman (1) Sunnyvale, CA - Jun-08 Jun-10 Jun-10 Sep-11 River Oaks San Jose, CA - Jan-10 Sep-13 Jan-12 Jul-14 Other Predevelopment Project (3) - Total - Predevelopment Projects 1,936 86.9 518.2 605.1 Other Projects (TRS) Project Name Location Peregrine Pointe (4) Issaquah, WA 2 - Archer San Jose, CA 45 - - - Nov-07 Mar-09 Mar-09 Jun-09 View Pointe Newcastle, WA 24 - - - Sep-07 Nov-08 Nov-08 Mar-09 71 7.0 20.4 27.4 Grand Total - Development Pipeline 3,115 $ 211.3 $ 775.7 $ 987.0 (1) Properties in contract to be purchased by the Company with non-refundable deposits or option payments. (2) The Company has entered into a joint venture development project with a third-party to develop this property and Essex will have a 50% interest in the project. (3) There is one additional predevelopment project located in Northern California that is in the entitlement process. (4) The property is being sold as condominium units, and 64of 66 units have been sold as of June 30, 2007. See Company's 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - June 30, 2007 (Dollars in thousands) Total Estimated Estimated Q2 2007 Units completed Incurred Remaining Total Redevelopment NOI NOI Rehab and available Region/Project Name Units To Date Cost Cost Start Date Q2 2007 Q2 2006 Vacancy Loss for rent Approved - Redevelopment Projects Woodland/Foothill Commons, Bellevue, WA (1) 596 $362 $30,139 $30,501 Apr-06 Marina Cove, Santa Clara, CA 292 70 9,788 9,858 Jun-07 888 432 39,927 40,359 Active - Redevelopment Projects Southern California Mira Monte, Mira Mesa, CA(2) 355 5,680 350 6,030 Sep-04 $945 $822 $7 329 Avondale at Warner Center, Woodland Hills, CA 446 10,198 2,272 12,470 Oct-04 1,372 1,140 40 174 Pathways, Long Beach, CA 296 2,500 8,221 10,721 Jun-06 889 872 90 27 Highridge, Rancho Palos Verdes, CA 255 138 15,925 16,063 Jan-07 923 896 6 1 1,352 18,516 26,768 45,284 4,129 3,730 143 531 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 3,801 11,305 15,106 Aug-06 995 994 85 92 Boulevard (Treetops), Fremont, CA 172 2,570 5,710 8,280 Sep-06 419 367 - 5 Bridgeport (Summerhill Commons), Newark, CA 184 3,376 1,210 4,586 Oct-06 501 417 - - Wimbledon Woods, Hayward, CA 560 4,060 5,290 9,350 Oct-06 1,251 1,141 - 3 1,306 13,807 23,515 37,322 3,166 2,919 85 100 Seattle Metro Palisades - Phase I and II, Bellevue, WA (2) 192 6,090 861 6,951 Sep-04 455 259 - 192 Sammamish View, Bellevue, WA 153 3,536 282 3,818 Dec-05 330 289 79 139 Bridle Trails, Kirkland, WA (3) 108 4,427 650 5,077 May-05 268 157 - 108 453 14,053 1,793 15,846 1,053 705 79 439 Total Active - Redevelopment Projects 3,111 46,376 52,076 98,452 8,348 7,354 307 1,070 Consolidated - Redevelopment Projects 3,999 46,808 92,003 138,811 8,348 7,354 307 1,070 Redevelopment Projects - Fund II Regency Tower - Phase I - II, Oakland, CA 178 2,324 2,152 4,476 Nov-05 350 253 17 91 The Renaissance, Los Angeles, CA (4) 168 1,869 3,131 5,000 Oct-06 475 - 86 54 Fund II - Redevelopment Projects 346 4,193 5,283 9,476 825 253 103 145 Grand Total - Redevelopment Pipeline 4,345 $51,001 $97,286 $148,287 $9,173 $7,607 $410 1,215 (1) The community was originally approved as a redevelopment project during 2006 and then the scope of the project was increased and approved in Q2 2007.Operations were not destabilized as of Q2 2007, and therefore the community is classified in Same-Property operations. (2) This community was restabilized at the end of the first quarter of 2007, and will be included in Same-Property operations starting the second quarter of 2008. (3) This community was restabilized at the end of the second quarter of 2006, and will be included in Same-Property operations starting the third quarter of 2007. (4) The Renaissance was purchased in September 2006, thus there is no NOI for Q2 2006. See Company's 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. For the three For the six Investments - June 30, 2007 Essex Total Fund Debt months ended months ended (Dollars in thousands) Book Original Interest Maturity 6/30/2007 6/30/2007 Value Cost Units Amount Type Rate Date NOI NOI Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) Alderwood Park, Newark, CA 96 7,112 Fixed 5.56% Jun-2015 Carlmont Woods, Belmont, CA 195 13,021 Fixed 4.89% Dec-2013 Davey Glen, Belmont, CA 69 6,654 Fixed 6.13% Aug-2016 Echo Ridge, Snoqualmie, WA 120 13,356 Fixed 5.01% Sep-2014 Enclave, San Jose, CA 637 21,279 Fixed 7.26% Jan-2018 Enclave, San Jose, CA - 60,000 Variable 4.69% Dec-2029 Harbor Cove, Foster City, CA 400 35,111 Fixed 4.89% Dec-2013 Morning Run, Monroe, WA 222 13,806 Fixed 5.10% Oct-2014 Parcwood, Corona, CA 312 25,564 Fixed 4.89% Dec-2013 Regency Tower, Oakland, CA 178 11,138 Fixed 5.16% Mar-2014 Renaissance, Los Angeles, CA 168 23,341 Fixed 6.51% May-2011 Tower @ 801, Seattle, WA 173 19,464 Fixed 4.91% Aug-2014 Total - Operating Communities 2,570 249,846 6,121 12,208 Fund II - Development Pipeline (1) Lake Union, Seattle, WA 127 8,834 Variable LIBOR+1.50% Jan-2010 Studio Gateway, Studio City, CA 149 8,359 Variable LIBOR+1.50% Apr-2010 Topanga Canyon, Chatsworth, CA 119 146 Variable LIBOR+1.50% Jun-2010 Total - Development Communities 395 17,339 Line of credit - Variable LIBOR+0.875% Jun-2007 Total - Fund II 58,578 489,257 2,965 267,185 Capitalized costs 720 59,298 Waterstone at Fremont (formerly known as Mountain Vista) (2) 1,182 Other (3) 9,371 $ 69,851 (1) See S-9 for more detail about the Fund II Development Pipeline. (2) Company recorded $0.2 milion in preferred interest payments in Q2 2007, and unpaid preferred interest of approximately $7.5 million is expected to be paid in 2008. (3) Other investments include three development joint ventures in preliminary stages totaling $8.9 million and a real estate technology investment.Two of the real estate investments are located in Northern California and one is located in Southern California. See Company's 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Co-Investments - June 30, 2007 (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investment transactions: Operations for the quarter ended Balance as of June 30, 2007 June 30, 2007 Investment in Related Minority Down-REIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI Down-REITs: Anchor Village $11,162 $10,750 $2,544 117,154 $736 $297 $439 Barkley Apartments 9,406 4,935 2,369 80,302 614 227 387 Brookside Oaks 33,851 14,238 3,974 99,073 673 208 465 Capri at Sunny Hills 16,865 11,599 4,504 185,334 614 152 462 Brentwood Apartments 13,452 9,417 3,951 90,591 611 162 449 Hidden Valley (Parker Ranch) 44,793 33,396 6,089 62,647 1,352 383 969 Highridge Apartments 20,481 44,807 6,036 315,061 1,320 397 923 Montejo Apartments 9,097 5,856 1,596 38,038 467 124 343 Treehouse Apartments 12,010 7,885 3,299 75,700 614 163 451 Valley Park Apartments 16,228 9,988 1,461 60,892 698 164 534 Villa Angelina Apartments 21,021 13,506 2,886 59,839 990 240 750 208,366 166,377 38,709 1,184,631 8,689 2,517 6,172 Other Co-investments: Derian Office Building (2) 16,515 - - n/a 460 121 339 Hillsdale Garden Apartments (3) 116,568 - 22,216 n/a 2,781 1,410 1,371 Mirabella (4) 27,155 - - n/a 1,265 303 962 (1) Represents the number of Down-REIT units that are currently outstanding.Generally, Down-REIT units can be redeemed at the holder's election for cash equal to the current price of Essex's common stock. (2) Essex has mortgage loans to the owners of this property with an aggregate principal balance in excess of the book value of the property as of June 30, 2007. (3) During the second quarter of 2007, the Company entered into a joint venture partnership with a third-party, and the Company contributed the improvements to the property for a 81.5% interest and the joint venture partner contributed the title to the land for an 18.5% interest in the partnership. (4) The Company has an agreement to distribute to the general contractor of Mirabella, 20% of the property’s cash flow after the Company receives a 9% preferred return on its investment from operating cash flow and a 12% preferred return on its investment from capital transactions cash flow. To date no distribution has been made to the general contractor under this agreement. See Company's 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - June 30, 2007 (Dollars in thousands) Income from Discontinued Operations For the three and six months ended June 30, 2007, the Company sold condominium units at Peregrine Point, and during the three months ended March 31, 2007, the Company sold the City Heights property which was consolidated in accordance with FIN 46R.For the three months ended June 30, 2006, the Company recorded a gain, a promote interest and subordination fees from the sale of the Vista Pointe joint venture property, and for the three months ended March 31, 2006 the Company sold the Vista Capri East, Casa Tierra apartment communities, and the Diamond Valley Recreational RV park. Three Months Ended Six Months Ended June 30, June 30, 2007 2006 $ 2007 $ 2006 Rental revenues $ - $ 2,939 1,355 5,968 Interest and other income - 6 290 6 Revenues - 2,945 1,645 5,974 Property operating expenses - (1,083) (535) (2,282) Interest expense - (579) (416) (1,158) Depreciation and amortization - (768) (41) (1,539) Minority interests - (222) (57) (313) Expenses - (2,652) (1,049) (5,292) Gain on sale (1) 303 8,800 916 11,862 Gain on sale - City Heights - - 78,306 - Equity income co-investments - 119 - 238 Promote interest and subordination fees - 8,221 10,290 8,221 Minority interests - OP units (18) (1,539) (2,156) (1,825) Minority interests - City Heights - - (64,624) - Net gain on sale of real estate 285 15,601 22,732 18,496 $ $ Income from discontinued operations $ 285 $ 15,894 23,328 19,178 Common Stock Equivalents Q2 2007 Actual YTD 2007 Weighted Avg. As of 6/30/07 Weighted Avg. Common Shares 24,493,816 25,152,364 23,966,049 Stock Options 235,013 235,013 269,168 Exchangeable Bonds 375,192 244,524 452,788 Weighted Avg. Shares Diluted - EPS 25,104,021 25,631,901 24,688,005 Vested Series Z Incentive Units 213,205 213,205 213,046 Operating Limited Partnership Units 2,275,750 2,273,992 2,291,412 Weighted Avg. Shares Diluted - FFO 27,592,976 28,119,098 27,192,463 (1) For 2007, amount includes gain on sale of Peregrine Point condominum units. The gain on sale and related minority interest recorded in Q1 2007 for City Heights is presented separately. See Company's 10-Q for additional disclosures S-13
